DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 12/04/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-10, 14-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Okanohara et al. (US 2016/0217388 A1, hereinafter Okanohara).

Regarding claim 1, Okanohara teaches: A method carried out in an overlay network comprising a shared infrastructure, the shared infrastructure comprising a set of edge network machines ([0020] “The network 312 may include one or more networks and/or communication paths, and may be configured as a peer-to-peer network.” [0003] “The edge device may communicate with at least one other edge device in a first heterogeneous group of edge devices” Examiner notes that Wikipedia describes “distributed systems such as peer-to-peer networks and client–server applications are overlay networks.”), comprising:
collecting data at each of a first and second edge network machines, the collected data representing information observed by the respective edge network machine ([0003] "the first edge device collects and analyzes the first type of data and the second edge device collects and analyzes a different second type of data." [0025] "an incoming stream of data collected by the data collection device 104.");
	at each of the first and second edge network machines, building a machine learning model from the data collected ([0003] "an edge device includes a communication module configured to communicate with a plurality of different edge devices, a data collection device configured to collect a first type of data, a memory configured to store data collected by the data collection device, a machine learning module, a group determination module, and a leader election module... the first edge device collects and analyzes the first type of data and the second edge device collects and analyzes a different second type of data." [0016] "A machine learning module 108 executes a machine learning model using the data collected by the data collection device"); 
	at the first edge network machine, receiving information from the second edge network machine, the information encapsulating the machine learning model built by the second edge network machine ([0019] "communicate with other devices regarding the machine learning performed using the machine learning model 206." Examiner notes that the first edge network "the first edge network machine" receives information regarding the machine learning "information encapsulating the machine learning model" from other devices "the second edge network machine".);
	at the first edge network machine, augmenting its machine learning model with the information received from the second edge network machine ([0026] "For example, the leader edge device 302 a may determine a structure for periodically communicating with the group 300 in order to determine whether models 206 of different edge devices (e.g., 302 a and 302 b) should be mixed. Also, the group 300 may be in communication with a server 310 (e.g., an intermediate server), which may monitor the group 300 (e.g., record information relating to history and mixing of models 206) and/or provide updated models 206 to the group 300." Examiner notes that Okanohara teaches the edge device ( e.g., 302a) "the first edge network machine" get updated the mixed models "augmented models" from the other edge device ( e.g., 302b) "the second edge network machine".); and
	using the augmented machine learning model to support an overlay network optimization ([0003] "the mixed model is created by the leader edge device performing a mix operation of a plurality of the first local model and at least one different respective local model" [0016] " The machine learning module 108 receives the collected data as inputs and executes the machine learning model using the collected data to make a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result." Examiner notes that the mixed model “augmented machine learning model” of the machine learning module makes a prediction, a classification, a clustering, an anomaly detection, and/or a recognition to support an overlay network optimization.).  
	
Regarding claim 4, Okanohara teaches: The method as described in claim 1.
	Okanohara further teaches: wherein the first and second edge network machines are co-located ([0018] "Group membership may be based on geographic proximity between edge devices 100.").  

Regarding claim 5, Okanohara teaches: The method as described in claim 1.
	Okanohara further teaches: wherein the first and second edge network machines are not physically co-located but are close to one another in a network sense ([0025] "The execution of machine learning models 206 and the communication between heterogeneous edge devices 100 may occur simultaneously, such that the edge devices 100 may maintain communication with known edge devices 100, and make new connections with newly available edge devices 100, for example, that have be moved within range for communication").  

Regarding claim 7, Okanohara teaches: The method as described in claim 1.
	Okanohara further teaches: further including one or more additional edge network machines that each build a machine learning model ([0025] "The execution of machine learning models 206 and the communication between heterogeneous edge devices 100 may occur simultaneously, such that the edge devices 100 may maintain communication with known edge devices 100, and make new connections with newly available edge devices 100, for example, that have be moved within range for communication, while continually executing a machine learning model 206 on an incoming stream of data collected by the data collection device 104." [0003] "an edge device includes a communication module configured to communicate with a plurality of different edge devices, a data collection device configured to collect a first type of data, a memory configured to store data collected by the data collection device, a machine learning module, a group determination module, and a leader election module.").  

Regarding claim 8, Okanohara teaches: The method as described in claim 7.
	Okanohara further teaches: further including sharing the machine learning models among the edge network machines ([0003] "The edge device may determine a leader edge device from the second heterogeneous group of edge devices. The edge device may receive, from the leader edge device, a request for the first local model, transmit the first local model to the leader edge device, receive, from the leader edge device, a mixed model which relates to the predefined task, where the mixed model is created by the leader edge device performing a mix operation of a plurality of the first local model and at least one different respective local model, and replace the first local model with the mixed model." [0017] "a machine learning model 206 may simply be referred to as a model 206 for brevity.").  

Regarding claim 9, Okanohara teaches: The method as described in claim 1.
	Okanohara further teaches: wherein the information is received from the second edge machine periodically ([0025] "For example, edge devices 100 may send periodic ping messages seeking connections with various different types of edge devices 302, 304, 306, 308 within range").  

Regarding claim 10, Okanohara teaches: An overlay network ([0020] “The network 312 may include one or more networks and/or communication paths, and may be configured as a peer-to-peer network.” Examiner notes that Wikipedia describes “distributed systems such as peer-to-peer networks and client–server applications are overlay networks.”), comprising:
a set of machine processes associated together, each of the machine processes building a knowledge model local to that machine process, the set of machine processes participating in selective transfer learning among each other so that individual knowledge models local to a particular process converge to an emergent knowledge solution ([0026] "For example, the leader edge device 302 a may determine a structure for periodically communicating with the group 300 in order to determine whether models 206 of different edge devices (e.g., 302 a and 302 b) should be mixed. Also, the group 300 may be in communication with a server 310 (e.g., an intermediate server), which may monitor the group 300 (e.g., record information relating to history and mixing of models 206) and/or provide updated models 206 to the group 300." [0003] "The edge device may receive, from the leader edge device, a request for the first local model, transmit the first local model to the leader edge device, receive, from the leader edge device, a mixed model which relates to the predefined task, where the mixed model is created by the leader edge device performing a mix operation of a plurality of the first local model and at least one different respective local model, and replace the first local model with the mixed model." Examiner notes that the specification describes emergent knowledge as "Particular machines/processes that implement the machine learning and share their knowledge to create emergent behavior according to the technique herein may be of any type including, without limitation, edge network  in [p. 17, ln. 11-16] ); and
	applying the emergent knowledge solution to facilitate an overlay network function or optimization ([0003] "the mixed model is created by the leader edge device performing a mix operation of a plurality of the first local model and at least one different respective local model" [0026] "For example, the leader edge device 302 a may determine a structure for periodically communicating with the group 300 in order to determine whether models 206 of different edge devices (e.g., 302 a and 302 b) should be mixed. [0020] “The network 312 may include one or more networks and/or communication paths, and may be configured as a peer-to-peer network.” Examiner notes that Okanohara teaches edge devices with the mixed model "emergent knowledge solution" performs a mix operation "network function" in the peer-to-peer network “overlay network”.);
	wherein the set of machine processes are software executing on hardware ([0018] "A model mixing module 114 is used by a leader edge device 100 to mix local models 206 from different edge devices 100 in the group to create a mixed model 206. A model mixing module 114 may mix models 206 using several different techniques depending on the models 206 to be mixed. A coordination module 116 may coordinate the processes of the communication module 102, the data collection device 104, the memory 106, the machine learning module 108, the group determination module 110, the leader election module 112, and the model mixing module 114." [0014] "the communication module 102 may include hardware and/or software configured to communicate via one or more communication interfaces using one or more communication protocols.").  
	
Regarding claim 14, the claim recites the overlay network of claim 4, and is similarly analyzed.

Regarding claim 15, the claim recites the overlay network of claim 5, and is similarly analyzed.

Regarding claim 16, Okanohara teaches: 16. A distributed computing system ([0013] "an edge device 100 is on the edge, or outermost layer, of a large distributed network of data connected devices, including central servers, intermediate servers, data repositories, gateways, routers, and the like."), comprising:
	machines and associated processes that collaborate amongst each other with respect to a behavior of interest to converge local knowledge at each machine toward a model of emergent behavior of interest across the machines ([0003] "The edge device may determine a leader edge device from the second heterogeneous group of edge devices. The edge device may receive, from the leader edge device, a request for the first local model, transmit the first local model to the leader edge device, receive, from the leader edge device, a mixed model which relates to the predefined task, where the mixed model is created by the leader edge device performing a mix operation of a plurality of the first local model and at least one different respective local model, and replace the first local model with the mixed model."); and
	a particular machine that applies the model of emergent behavior of interest to control a function or operation local to the particular machine ([0027] "A mixed model is generated (block 408). For example, a leader 302 a requests local models 206 from edge devices 100 and mixes received local models 206... The leader may perform a mix operation (e.g., averaging operation, genetic algorithm operation, enumeration operation, ensemble operation) on two local models 206 to create a mixed model 206. ").  

Regarding claim 19, Okanohara teaches: A method implemented in an overlay network comprising a set of edge nodes, wherein an edge node is implemented in software executing on hardware ([0020] “The network 312 may include one or more networks and/or communication paths, and may be configured as a peer-to-peer network.” [0003] “The edge device may communicate with at least one other edge device in a first heterogeneous group of edge devices” [0014] "The user may be able to request the edge device 100 to perform a specific task and/or receive information from the edge device 100. Thus, the communication module 102 may include hardware and/or software configured to communicate via one or more communication interfaces using one or more communication protocols." Examiner notes that Wikipedia describes “distributed systems such as peer-to-peer networks and client–server applications are overlay networks.”), comprising:
([0003] "an edge device includes a communication module configured to communicate with a plurality of different edge devices, a data collection device configured to collect a first type of data, a memory configured to store data collected by the data collection device, a machine learning module, a group determination module, and a leader election module... the first edge device collects and analyzes the first type of data and the second edge device collects and analyzes a different second type of data." [0016] "A machine learning module 108 executes a machine learning model using the data collected by the data collection device… For example, a machine learning model for a shopping cart edge device 100, the predefined task may be suggesting an item to a consumer. As the consumer pushes the shopping cart around, while walking throughout a grocery store and shopping, the machine learning module 108 of the shopping cart may output a prediction on which item the consumer is most likely to purchase if that item is suggested to the consumer." Examiner notes that Okanohara teaches the prediction of the shopping cart for a shopping cart edge device as a behavior of interest);
	receiving information from another edge node of the overlay network ([0019] "communicate with other devices regarding the machine learning performed using the machine learning model 206." [0039] "P2P networks are generally implemented according to an application layer overlay network." [0045] "one or more peer machines 210 associate themselves with the CDN 204 and content can be served from a peer 210 c, from a CDN server, e.g., edge node 206, or from both depending on traffic and load conditions.");
	adjusting the machine learning model based at least in part on the received information ([0026] "For example, the leader edge device 302 a may determine a structure for periodically communicating with the group 300 in order to determine whether models 206 of different edge devices (e.g., 302 a and 302 b) should be mixed. Also, the group 300 may be in communication with a server 310 (e.g., an intermediate server), which may monitor the group 300 (e.g., record information relating to history and mixing of models 206) and/or provide updated models 206 to the group 300."); and
	performing an overlay network function or optimization using the adjusted machine learning model ([0003] "the mixed model is created by the leader edge device performing a mix operation of a plurality of the first local model and at least one different respective local model" [0017] "a machine learning model 206 may simply be referred to as a model 206 for brevity." [0016] " The machine learning module 108 receives the collected data as inputs and executes the machine learning model using the collected data to make a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result." [0020] “The network 312 may include one or more networks and/or communication paths, and may be configured as a peer-to-peer network.” Examiner notes that the mixed model “augmented machine learning model” of the machine learning module makes a prediction, a classification, a clustering, an anomaly detection, and/or a recognition to support an overlay network optimization.).  

Regarding claim 20, Okanohara teaches: The method as described in claim 19.
	Okanohara further teaches: wherein the machine learning model is one of: a K-nearest neighbor model, and a neural network ([0017] "The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network)").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 6, 11, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okanohara in view of Sanchez et al. (US 2019/0356498 A1, hereinafter Sanchez).

Regarding claim 2, Okanohara teaches: The method as described in claim 1.
	Okanohara does not explicitly teach: wherein the overlay network optimization is a content pre-fetching operation carried out at the first edge network machine.
	However, Sanchez teaches: wherein the overlay network optimization is a content pre-fetching operation carried out at the first edge network machine ([0035] "a Hybrid Content Delivery Network (CDN) and Peer-to-Peer Network (P2P) infrastructure is provided to optimize the storage and transmission of data. With the P2P network users that do not need much bandwidth at certain hours might get compensated for helping offload the network. With the CDN users might have certain content pre-fetch during non-peak hours and serve it during peak hours." [0036] “The content delivery network 204 can be used for optimizing the delivery of content by reducing network congestion.” [0039] "P2P networks are generally implemented according to an application layer overlay network.").  
Okanohara and Sanchez are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okanohara to incorporate the method for optimizing overlay network of Sanchez. The motivation/suggestion for doing this would be for the purpose to optimize the delivery of content and minimize network congestion (Sanchez [0045] "Hybrid networks that use CDNs and P2P, such as the illustrative example network 200, have also been used to optimize the delivery of content and minimize network congestion.").

Regarding claim 6, Okanohara teaches: The method as described in claim 1.
	Okanohara does not explicitly teach: wherein the overlay network is a content delivery network (CDN) managed by a service provider.
	However, Sanchez teaches: wherein the overlay network is a content delivery network (CDN) managed by a service provider ([0039] "P2P networks are generally implemented according to an application layer overlay network." [0035] "a Hybrid Content Delivery Network (CDN) and Peer-to-Peer Network (P2P) infrastructure is provided to optimize the storage and transmission of data." [0038] "network content by the ISP").  
Okanohara and Sanchez are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okanohara to incorporate the method for optimizing overlay network of Sanchez. The motivation/suggestion for doing this would be for the purpose to optimize the delivery of content and minimize network congestion (Sanchez [0045] "Hybrid networks that use CDNs and P2P, such as the illustrative example network 200, have also been used to optimize the delivery of content and minimize network congestion.").

Regarding claim 11, Okanohara teaches: The overlay network as described in claim 10.

	However, Sanchez teaches: wherein overlay network function or optimization is one of: predictive pre-fetching, anomaly detection, image management, forecasting to allocate resources, mapping control and others ([0035] "a Hybrid Content Delivery Network (CDN) and Peer-to-Peer Network (P2P) infrastructure is provided to optimize the storage and transmission of data. With the P2P network users that do not need much bandwidth at certain hours might get compensated for helping offload the network. With the CDN users might have certain content pre-fetch during non-peak hours and serve it during peak hours." [0036] “The content delivery network 204 can be used for optimizing the delivery of content by reducing network congestion.” [0039] "P2P networks are generally implemented according to an application layer overlay network.").  
Okanohara and Sanchez are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okanohara to incorporate the method for optimizing overlay network of Sanchez. The motivation/suggestion for doing this would be for the purpose to optimize the delivery of content and minimize network congestion (Sanchez [0045] "Hybrid networks that use CDNs and P2P, such as the illustrative example network 200, have also been used to optimize the delivery of content and minimize network congestion.").

Regarding claim 13, Okanohara teaches: The overlay network as described in claim 10.
	Okanohara does not explicitly teach: wherein a knowledge model is a machine learning classification algorithm.
	However, Sanchez teaches: wherein a knowledge model is a machine learning classification algorithm ([0145] "Other directed and undirected model classification approaches comprise, e.g., naïve Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, and probabilistic classification models providing different patterns of independence can be employed. ").  
Okanohara and Sanchez are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okanohara to incorporate the method for optimizing overlay network of Sanchez. The motivation/suggestion for doing this would be for the purpose to optimize the delivery of content and minimize network congestion (Sanchez [0045] "Hybrid networks that use CDNs and P2P, such as the illustrative example network 200, have also been used to optimize the delivery of content and minimize network congestion.").

Regarding claim 17, Okanohara teaches: The distributed computing system as described in claim 16.
	Okanohara does not explicitly teach: wherein the machines are edge servers in a content delivery network.
([0036] “The content delivery network 204 can be used for optimizing the delivery of content by reducing network congestion.” [0045] "one or more peer machines 210 associate themselves with the CDN 204 and content can be served from a peer 210 c, from a CDN server, e.g., edge node").  
Okanohara and Sanchez are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okanohara to incorporate the method for optimizing overlay network of Sanchez. The motivation/suggestion for doing this would be for the purpose to optimize the delivery of content and minimize network congestion (Sanchez [0045] "Hybrid networks that use CDNs and P2P, such as the illustrative example network 200, have also been used to optimize the delivery of content and minimize network congestion.").

Regarding claim 18, Okanohara in view of Sanchez teaches: The distributed computing system as described in claim 17.
	Okanohara does not explicitly teach: wherein the overlay network optimization is a content pre-fetching operation carried out at the first edge network machine.
	However, Sanchez teaches: wherein the overlay network optimization is a content pre-fetching operation carried out at the first edge network machine ([0035] "a Hybrid Content Delivery Network (CDN) and Peer-to-Peer Network (P2P) infrastructure is provided to optimize the storage and transmission of data. With the P2P network users that do not need much bandwidth at certain hours might get compensated for helping offload the network. With the CDN users might have certain content pre-fetch during non-peak hours and serve it during peak hours." [0036] “The content delivery network 204 can be used for optimizing the delivery of content by reducing network congestion.” [0039] "P2P networks are generally implemented according to an application layer overlay network.").  
Okanohara and Sanchez are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okanohara to incorporate the method for optimizing overlay network of Sanchez. The motivation/suggestion for doing this would be for the purpose to optimize the delivery of content and minimize network congestion (Sanchez [0045] "Hybrid networks that use CDNs and P2P, such as the illustrative example network 200, have also been used to optimize the delivery of content and minimize network congestion.").

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okanohara in view of Sanchez, and further in view of Carcia et al. (US 2014/0165118 A1, hereinafter Carcia).

Regarding claim 3, Okanohara teaches: The method as described in claim 1.
	Okanohara further teaches: wherein the information is received from the second edge machine via a protocol ([0019] "communicate with other devices regarding the machine learning performed using the machine learning model 206." [0014] "the communication module 102 may include hardware and/or software configured to communicate via one or more communication interfaces using one or more communication protocols." Examiner notes that information regarding the machine learning is received from other devices "the second edge machine". );
	Okanohara does not explicitly teach: a gossip protocol.
	However, Carcia teaches: a gossip protocol ([0006] "The goal is to ensure that all blocks are replicated in-overlay, regardless of when the set of active peers in the overlay will require them to support current playback. In [7] they propose a gossip protocol over a ring, where each peer keeps some near neighbours as well as some remote neighbours following a power-law radius, and show via simulations that they can handle random seeks.").  
Okanohara and Carcia are analogous art because they are directed to network communication. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okanohara to incorporate the method of the gossip protocol of Carcia. The motivation/suggestion for doing this would be for the purpose to ensure that all blocks are replicated in-overlay (Carcia [0006] " The goal is to ensure that all blocks are replicated in-overlay, regardless of when the set of active peers in the overlay will require them to support current playback.").


Regarding claim 12, Okanohara teaches: The overlay network as described in claim 10.
	Okanohara further teaches: wherein the transfer learning is facilitated using a protocol ([0003] "the mixed model is created by the leader edge device performing a mix operation of a plurality of the first local model and at least one different respective local model" [0014] "the communication module 102 may include hardware and/or software configured to communicate via one or more communication interfaces using one or more communication protocols.").  
	Okanohara does not explicitly teach: a gossip protocol or other group communication mechanism.
	However, Carcia teaches: a gossip protocol or other group communication mechanism ([0006] "The goal is to ensure that all blocks are replicated in-overlay, regardless of when the set of active peers in the overlay will require them to support current playback. In [7] they propose a gossip protocol over a ring, where each peer keeps some near neighbours as well as some remote neighbours following a power-law radius, and show via simulations that they can handle random seeks.").  
Okanohara and Carcia are analogous art because they are directed to network communication. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okanohara to incorporate the method of the gossip protocol of Carcia. The motivation/suggestion for doing this would be for the purpose to ensure that all blocks are replicated in-overlay (Carcia [0006] " The goal is to ensure that all blocks are replicated in-overlay, regardless of when the set of active peers in the overlay will require them to support current playback.").

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Rao (US 2019/0197780 A1): teaches a set of edge nodes that are managed by the content delivery network and that are distributed in a plurality of physical locations and a set of augmented reality data. The edge node may include applying a machine learning technique to determine a specified subset of augmented reality data.
Eder (US 2015/0235143 A1): teaches transfer learning for predictive model development. The training data and one or more training methods are used to train multiple predictive models.
Wierzynski (US 2017/0024641 A1): teaches transfer learning receiving second data and generating, via a first network, second labels for the second data. The first network has been previously trained on first labels for first data. The second labels are generated for training a second network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126